Citation Nr: 1600347	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to a disability rating in excess of 30 percent prior to February 25, 2013 and in excess of 50 percent as of February 25, 2013 for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled America Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to January 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a Travel Board hearing in the March 2012 substantive appeal.  A letter sent to the Veteran dated in September 2015 revealed that he was scheduled for a hearing in October 2015.  The Veteran failed to appear at the hearing.  He did not request to reschedule the hearing or provide the Board with good cause for missing the hearing.  Therefore, the request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2015).

The Veteran asserted that he was fired from him his last full-time job due to his symptoms of PTSD.  The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  As the Court has held in Rice that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability, the Board finds that the issue of entitlement to a TDIU is on appeal as part of the Veteran's increased rating claim for PTSD.  Therefore, the Board will assume jurisdiction of the issue of entitlement to a TDIU as indicated on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's service connection right knee claim, he contends the onset of his right knee disorder was in service and he has had recurrent pain in the right knee since discharge from service.  He underwent a VA examination in October 2012.  The VA examiner provided a negative opinion with respect to whether the Veteran's current right knee disorders (osteoarthritis and patellofemoral syndrome) were incurred in or caused by service.  The examiner explained that there is no chronicity established, because the clinical data is lacking the intervening seven years from when he complained of knee pain in 2005 until he reported chronic right knee pain in August 2012, when no knee pathology was discussed at all.  The examiner did not address the Veteran's credible lay statements that he was treated for right knee problems during service and the pain in his right knee has continued since service to the present.  Thus, the Veteran should be provided with another examination.

As indicated in the Introduction, the Board has assumed jurisdiction over the reasonably-raised TDIU claim.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Veteran should be provided with a VA examination that fully assesses the Veteran's ability to function in most employment settings due to his service-connected disabilities.  To ensure that the record is completely developed when the aforementioned new VA examination is performed and opinion is rendered, a few preliminary remand actions are necessary.  The Veteran must be informed of how to substantiate entitlement to a TDIU in compliance with the duty to notify.  In compliance with the duty to assist in substantiating his entitlement to a TDIU, the Veteran shall be asked to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), as well as, to submit or identify and authorize the release of any pertinent evidence.  Third, updated VA treatment records shall be obtained.  This is because, in addition to fulfilling the duty to assist, all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the Veteran's increased rating claim for PTSD, the Board finds that such claim is inextricably intertwined with the TDIU claim.  Specifically, new information obtained after a VA examination and opinion to determine whether his service-connected disabilities render him unemployable, could produce further evidence regarding the severity of the Veteran's service-connected PTSD, thereby affecting the adjudication of his increased rating claim.  Based on the foregoing, adjudication of the PTSD claim must be deferred as the Board is remanding the TDIU claim for further development. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU and request the Veteran to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Allow him a reasonable opportunity to respond. 

2. Obtain and associate with the claims file any outstanding VA treatment records.  

3. Schedule the Veteran for a VA examination by an appropriate specialist with respect to his service connection claim for a right knee disorder.  The claims file, including a copy of this Remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's right knee osteoarthritis, right knee patellofemoral syndrome, and/or any right knee disorder found on examination are at least as likely as not (i.e., a fifty percent or greater probability) related to active military service to include the documented treatment for right knee pain in 2003 and 2005.

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner should address the Veteran's lay statements of symptoms of right knee pain in service with continuous or recurrent symptoms of pain since discharge from service. 

4. After completing the above, schedule the Veteran for a VA examination or examinations to determine the combined effect the Veteran's current service-connected disabilities have on the Veteran's ability to function in a physical and sedentary occupation.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by his service-connected disabilities (physician and mental disorders), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner should provide an explanation in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as, the medical evidence of record.  If the Veteran is found able to engage in physical or sedentary work, notwithstanding his service-connected disabilities, the examiner should provide examples of the type(s) of employment the Veteran would be able to perform.

5. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


